Citation Nr: 9903269	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-34 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for chronic 
lumbosacral myositis, intervertebral disc syndrome (IVDS) at 
T12-L1 and L1-L2, and postural dorsal scoliosis, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1971 to July 1973.  

The appeal arises from a rating decision dated in August 1994 
in which the Regional Office (RO) denied a total rating.  The 
veteran perfected an appeal of that decision. He also 
perfected an appeal of an August 1997 denial of a rating in 
excess of 40 percent for the service-connected back disorder. 


FINDINGS OF FACTS

1.  The veteran's service-connected back disorder is 
productive of no more than severe limitation of motion, 
severe functional impairment due to pain and severe 
neurological symptoms.  

2.  The veteran's only service-connected disability is 
evaluated as 40 percent disabling.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 40 percent for chronic 
lumbosacral myositis, IVDS at T12-L1 and L1-L2, and postural 
dorsal scoliosis is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, DC 5293 (1998).  

2.  The claim for a total disability rating based on 
individual unemployability is without legal merit.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.3, 4.16 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

On VA examination of the veteran's spine in August 1996 it 
was reported that magnetic resonance imaging a year and a 
half ago had revealed a herniated disc and scoliosis.  Recent 
VA X-rays in June 1996 had revealed spondyloarthritic changes 
of the lumbar spine.  The veteran complained of low back pain 
which radiated into the right leg, associated with numbness 
and weakness with a history of falls.  The pain worsened upon 
lifting objects.  On examination there were no postural 
abnormalities of his back.  There was a fixed deformity of 
dorsal scoliosis.  There was evidence of severe lumbosacral 
paravertebral muscle spasm.  Flexion of the lumbar spine was 
to 25 degrees, backward extension was to 10 degrees, right 
and left lateral bending as well as rotation in each 
direction were to 35 degrees.  There was exquisite pain 
objectively on all movements of the lumbar spine.  There was 
no muscle atrophy of the lower extremities.  He had normal 
muscle strength in both legs.  There was positive straight 
leg raising and Lasegue's sign in both legs.  He had 
diminished left knee jerk and bilateral Babinski's sign.  
Achilles reflex was 2+ bilaterally and symmetric.  The 
diagnosis was chronic lumbosacral paravertebral myositis, 
IVDS at T12-L1, L1-L2, and dextroscoliosis.  

VA outpatient treatment records (VAOPT) records dated from 
1995 to 1997 show treatment for low back complaints.  A June 
1995 record shows full active range of motion.  A November 
1995 record shows that there was tenderness without spasm.  
While straight leg raising on the right was positive at 45 
degrees, the examiner reported that there was no neurologic 
deficit.  

Back Disorder

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Also 
considered is the total history of that disability, 
particularly as it affects the ordinary conditions of daily 
life, including employment, as required by the provisions of 
38 C.F.R. §§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, as 
the Court stated in Francisco v. Brown, 7 Vet. App. 55 
(1994), "[w]here...an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern."  Francisco at 58.  Not all disabilities will show 
all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  

Under 38 C.F.R. § 4.71a, DC 5292 a 40 percent evaluation is 
the maximum schedular rating assignable based on severe 
limitation of motion of the lumbar segment of the spine and 
is the maximum schedular rating assignable for a lumbosacral 
strain under DC 5295.  Forty (40) percent is highest rating 
assignable for a lumbosacral strain and encompasses a severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

Additionally, under 38 C.F.R. § 4.71a, DC 5289 a 40 percent 
evaluation would be warranted for favorable ankylosis of the 
lumbar spine and 50 percent for unfavorable ankylosis.  Since 
ankylosis of the lumbar spine is not shown in this case, the 
RO rated the back disability under 38 C.F.R. § 4.71a, DC 5293 
for severe IVDS and granted a 40 percent evaluation.  

Under 38 C.F.R. § 4.71a, DC 5293 severe IVDS with recurring 
attacks, with intermittent relief warrants a 40 percent 
schedular rating and a maximum 60 percent schedular rating 
encompasses pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  

There is no basis for the assignment of a higher schedular 
evaluation under any DC other than 5293 because there is no 
ankylosis of the lumbar spine, either favorable or 
unfavorable, nor under 38 C.F.R. § 4.71a, DC 5286 is there 
complete bony fixation (ankylosis) of the spine at an 
unfavorable angle with marked deformity and involvement of 
major joints or without other joint involvement which would 
warrant a 100 percent rating.  

As for whether the criteria for a 60 percent rating under DC 
5293 are met, there is probative evidence of severe muscle 
spasm on examination, positive straight leg raising and 
Lasegue's sign in both legs and bilateral Babinski's sign.  
However, while there is diminished left knee jerk, there is 
no probative evidence of absent ankle jerk; and Achilles 
reflex was 2+ bilaterally and symmetric at the VA 
examination.  Additionally, the evidence is against finding 
that the veteran's back disability is productive of decreased 
muscle strength in the legs; and, significantly, the November 
1996 VA outpatient treatment record shows that there was no 
neurologic deficit.  Therefore, the Board finds that the 
criteria for a 40 percent evaluation more closely reflect the 
severity of the veteran's back disability than the criteria 
for a 60 percent evaluation.  38 C.F.R. § 4.7.  

Under 38 C.F.R. § 4.40 and § 4.45 functional impairment from 
pain or weakness, with actual pathology, are not "subsumed" 
in ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under 38 C.F.R. § 4.14 (1998).  Thus, 
there may be additional limitation of motion from pain or on 
repeated use of the joint.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  With joint pathology painful motion is a 
disability factor, with behavioral changes on testing being 
corroborating evidence thereof, and warrants at least the 
minimum rating.  38 C.F.R. § 4.59.  

In this case, the veteran exhibited no more than severe 
limitation of motion or other functional impairment even with 
pain.  Additionally, the probative, objective evidence shows 
normal muscle strength and no atrophy.  Therefore, the Board 
finds that the back disability is productive of no more than 
severe functional impairment due to pain and an evaluation in 
excess of 40 percent is not warranted for functional 
impairment due to pain.  

The United States Court of Veterans Appeals (Court) has held 
that the Board is precluded by regulation from assigning an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (1998) 
in the first instance.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  The Court has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to an increased evaluation for his back 
disability.  

Total Rating

The Board notes that total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

For the reasons discussed above, the Board finds that no more 
than a 40 percent evaluation is warranted for the service-
connected back disability.  Additionally, that disability is 
the veteran's only service-connected disability.  Thus, the 
veteran does not have a single service-connected disability 
ratable at 60 percent or more, or as a result of two or more 
disabilities, a combined rating of 70 percent or more, with 
one disability evaluated at least 40 percent disabling.  
Therefore, the criteria under the provisions of 38 C.F.R. § 
4.16(a) are not met; and a total disability rating based on 
individual unemployability is not warranted.

Moreover, as the law is dispositive in this case, the claim 
for a total disability rating based on individual 
unemployability due to a service-connected disability should 
be denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied. 


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

